Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The abstract of the disclosure is objected to because:
Lines 8 – 9: Language such as “comprised” should be avoided.
Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pull tab” of Claims 5 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because the following reference characters seem to be drawn to the same features:
Figure 2: 28, 30, and 36
Figure 3: 50 and 52
Figure 3: 30, 28, and 38
Figure 3: 46 and 48
Figure 4: 32 and 34
The Examiner suggests an exploded view drawing of the structures related to the reference numbers listed above be submitted for better understanding of the subject matter seeking to be claimed, particularly the structures of Figure 3 as these appear to be multiple layers. No new matter may be submitted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Specification
The disclosure is objected to because of the following informalities:
Page 1, Line 30: “pertain” should read “pertains”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent Claim 1, Applicant has disclosed in independent Claim 1 a shoe liner shielding device. Therefore the scope of the claim only encompasses the “shoe liner shielding device.” Applicant has now introduced a structure outside of the scope of the shoe liner shielding device, specifically “a heel cap”, “a respective shoe”, “an inner surface of the heel cap”, “a sock”, and “a foot of a user” such that it is unclear if a heel cap, a respective shoe, an inner surface of the heel cap, a sock, and a foot of a user are now required by the claim or are merely statements of intended use. The heel cap, inner surface of the heel cap, respective shoe, sock, and foot of a user appear separate from the shoe liner shielding device according to the disclosure and the drawings provided. It appears the heel cap, respective shoe, inner surface of the heel cap, sock, and foot of the user are independent inventions with separate components from the shoe liner shielding device. It appears that the shoe liner shielding device is meant to be placed on or over the inner surface or liner of the heel cap which is inside of the respective shoe, that the heel cap (which is on the outside of the respective shoe) is referenced for its shape only, that the sock is on the foot of the user and inside of the shoe but against the shoe liner shielding device. It appears that the heel cap, respective shoe, inner surface of the heel cap, sock, and foot of the user are examples of intended use and function, and they are all not a part of the shoe liner shielding device. Therein the metes and bounds of the claim are indefinite. The Examiner respectfully suggests amending the claim to read, “A shoe liner shielding device comprising: a first panel, the first panel being flexible, the first panel configured to be shaped substantially complementarily to a heel cap of a respective shoe; and a set of couplers coupled to a first face of the first panel wherein the set of couplers is configured for selectively coupling to a liner of the respective shoe such that the first panel is configured to substantially cover[[s]] an inner surface of the heel cap wherein the first panel is configured for reducing soiling of the inner surface of the heel cap when in use due to contact with a sock when worn on a foot of a user positioned in the respective shoe.”
Regarding Claim 5, Applicant has disclosed in independent Claim 1 the scope of the claims as encompassing only “a shoe liner shielding device.” Applicant has now introduced a structure outside of the scope of a shoe liner shielding device, specifically “a pull tab”, “heel cap”, and “respective shoe” such that it is unclear if the pull tab, heel cap, and respective shoe are now required by the claim or is merely a statement of intended use. Therein the metes and bounds of the claim are indefinite.  The Examiner respectfully suggests amending the claim to read, “The device of claim 3, further including a pair of cutouts extending arcuately into an upper edge of the first panel, each cutout being positioned proximate to a respective opposing end of the first panel defining an extension configured to be substantially complementary to a pull tab coupled to the heel cap of the respective shoe such that the first panel is configured to be complementary to the heel cap and the pull tab of the respective shoe.”
Regarding Claim 7, Applicant has disclosed in independent Claim 1 the scope of the claims as encompassing only “a shoe liner shielding device.” Applicant has now introduced a structure outside of the scope of a shoe liner shielding device, specifically “a sock” and “foot of a user” such that it is unclear if the sock and foot of the user are now required by the claim or is merely a statement of intended use. Therein the metes and bounds of the claim are indefinite.  The Examiner respectfully suggests amending the claim to read, “The device of claim 6, further including… wherein the first panel is configured for reducing the soiling of the inner surface of the heel cap when in use due to contact with a sock when worn on a foot of a user positioned in the respective shoe.”
Regarding Claim 8, Applicant has disclosed in independent Claim 1 the scope of the claims as encompassing only “a shoe liner shielding device.” Applicant has now introduced a structure outside of the scope of a shoe liner shielding device, specifically “a sock” and “foot of a user” such that it is unclear if the sock and foot of the user are now required by the claim or is merely a statement of intended use. Therein the metes and bounds of the claim are indefinite.  The Examiner respectfully suggests amending the claim to read, “The device of claim 6, further comprising… wherein the first panel is configured for reducing the soiling of the inner surface of the heel cap when in use due to contact with a sock when worn on a foot of a user positioned in the respective shoe.” 
Regarding Independent Claim 10, Applicant has disclosed in independent Claim 1 a shoe liner shielding device. Therefore the scope of the claim only encompasses the “shoe liner shielding device.” Applicant has now introduced a structure outside of the scope of the shoe liner shielding device, specifically “a heel cap”, “a pull tab”, “a respective shoe”, “an inner surface of the heel cap”, “a sock”, and “a foot of a user” such that it is unclear if a heel cap, a pull tab, a respective shoe, an inner surface of the heel cap, a sock, and a foot of a user are now required by the claim or are merely statements of intended use. The heel cap, pull tab, inner surface of the heel cap, respective shoe, sock, and foot of a user appear separate from the shoe liner shielding device according to the disclosure and the drawings provided. It appears the heel cap, pull tab, respective shoe, inner surface of the heel cap, sock, and foot of the user are independent inventions with separate components from the shoe liner shielding device. It appears that the shoe liner shielding device is meant to be placed on or over the inner surface or liner of the heel cap which is inside of the respective shoe, that the pull tab is attached to the heel cap (which is on the outside of the respective shoe) and is referenced for its shape only, that the sock is on the foot of the user and inside of the shoe but against the shoe liner shielding device. It appears that the heel cap, pull tab, respective shoe, inner surface of the heel cap, sock, and foot of the user are examples of intended use and function, and they are all not a part of the shoe liner shielding device. Therein the metes and bounds of the claim are indefinite. The Examiner respectfully suggests amending the claim to read, “A shoe liner shielding device comprising: a first panel, the first panel being flexible, the first panel configured to be shaped substantially complementarily to a heel cap of a respective shoe, the first panel comprising fabric, . . . each cutout being positioned proximate to a respective opposing end of the first panel defining an extension configured to be substantially complementary to a pull tab coupled to the heel cap of the respective shoe such that the first panel is configured to be complementary to the heel cap and the pull tab of the respective shoe; a set of couplers coupled to a first face of the first panel wherein the set of couplers is configured for selectively coupling to a liner of the respective shoe such that the first panel is configured to substantially cover[[s]] an inner surface of the heel cap wherein the first panel is configured for reducing soiling of the inner surface of the heel cap when in use due to contact with a sock when worn on a foot of a user positioned in the respective shoe, . . . wherein the first panel is configured for reducing the soiling of the inner surface of the heel cap when in use due to contact with a sock when worn on a foot of a user positioned in the respective shoe; . . . wherein the first panel is configured for reducing the soiling of the inner surface of the heel cap when in use due to contact with a sock when worn on a foot of a user positioned in the respective shoe.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 7, 9, and 10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding independent Claim 1, the limitation, “wherein the first panel is configured for reducing soiling of the inner surface of the heel cap due to contact with a sock on a foot of a user positioned in the respective shoe” appears to positively claim human body parts. The Examiner respectfully suggests amending the claim to add functional language such as, “configured for/to” or “adapted for/to” so as to avoid positively claiming a human body part. A suggested amendment would be, “wherein the first panel is configured for reducing the soiling of the inner surface of the heel cap when in use due to contact with a sock when worn on a foot of a user positioned in the respective shoe.”
	Regarding Claim 7, the limitation, “wherein the first panel is configured for reducing soiling of the inner surface of the heel cap due to contact with a sock on a foot of a user positioned in the respective shoe” appears to positively claim human body parts. The Examiner respectfully suggests amending the claim to add functional language such as, “configured for/to” or “adapted for/to” so as to avoid positively claiming a human body part. A suggested amendment would be, “wherein the first panel is configured for reducing the soiling of the inner surface of the heel cap when in use due to contact with a sock when worn on a foot of a user positioned in the respective shoe.”
	Regarding independent Claim 9, the limitation, “wherein the first panel is configured for reducing soiling of the inner surface of the heel cap due to contact with a sock on a foot of a user positioned in the respective shoe” appears to positively claim human body parts. The Examiner respectfully suggests amending the claim to add functional language such as, “configured for/to” or “adapted for/to” so as to avoid positively claiming a human body part. A suggested amendment would be, “wherein the first panel is configured for reducing the soiling of the inner surface of the heel cap when in use due to contact with a sock when worn on a foot of a user positioned in the respective shoe.”
Regarding independent Claim 10, the limitation, “wherein the first panel is configured for reducing soiling of the inner surface of the heel cap due to contact with a sock on a foot of a user positioned in the respective shoe” appears to positively claim human body parts. The Examiner respectfully suggests amending the claim to add functional language such as, “configured for/to” or “adapted for/to” so as to avoid positively claiming a human body part. A suggested amendment would be, “wherein the first panel is configured for reducing the soiling of the inner surface of the heel cap when in use due to contact with a sock when worn on a foot of a user positioned in the respective shoe.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Birrell US 2017/0127762 A1 (herein after Birrell).
Regarding independent Claim 1, Birrell discloses a shoe liner shielding device (¶0006) comprising a first panel (¶0006), the first panel being flexible (¶0026-0028), the first panel being shaped substantially complementarily to a heel cap (See Birrell Fig. 4, #10) of a respective shoe (See Birrell Fig. 7, #80); and a set of couplers (¶0062; also see Birrell Fig. 1, #54) coupled to a first face of the first panel (¶0060, also see Birrell Fig 1, #10) wherein the set of couplers is configured for selectively coupling to a liner of the respective shoe (¶0060, l. 1-5) such that the first panel substantially covers an inner surface of the heel cap (¶0041, l. 1-9) wherein the first panel is configured for reducing soiling of the inner surface of the heel cap due to contact with a sock on a foot of a user positioned in the respective shoe.
Regarding Claim 2, Birrell discloses the device of claim 1, further including the first panel comprising fabric (¶0032, l. 1-5).
Regarding Claim 3, Birrell discloses the device of claim 1, further including the first panel being substantially isosceles trapezoid shaped (See Birrell Fig. 4, #10a)
Regarding Claim 4, Birrell discloses the device of claim 3, further including the first panel having corners, the corners being arcuate (See Birrell Fig. 4, #10a where the corners are arcuate).
Regarding Claim 6, Birrell discloses the device of claim 1, further including the set of couplers (¶0062, l. 10) comprising at least one of an adhesive layer (See Annotated Birrell Fig. 3, #16; also see ¶0062, l. 6-7) and a first element of a hook and loop fastener (See Annotated Birrell Fig. 3, #54; also see ¶0062, l. 13).

    PNG
    media_image1.png
    747
    921
    media_image1.png
    Greyscale

Regarding Claim 7, Birrell discloses the device of claim 6, further including a sheet shaped complementarily to the first panel (See Annotated Birrell Fig. 3, #20; also see ¶0062), the sheet being removably couplable to the adhesive layer (¶0062, l. 3-4) wherein the sheet is configured for preventing inadvertent adhesion of the adhesive layer (¶0062, l. 3-4, “protective backing” inferring the backing is there to prevent the adhesive layer from sticking to anything before the backing is removed) and such that the sheet is positioned for selectively decoupling from the adhesive layer (¶0062, l. 3-4) wherein the adhesive layer is configured for coupling the first panel to the liner of the respective shoe (¶0062, l. 4-5) wherein the first panel is configured for reducing the soiling of the inner surface of the heel cap due to contact with the sock on the foot of the user positioned in the respective shoe.
Regarding Claim 8, Birrell discloses the device of claim 6, further comprising: a second panel shaped complementarily to the first panel (¶0062, l. 5-6; also see Annotated Birrell Fig. 3, #50, and Fig. 4, #10b); a second element of the hook and loop fastener coupled to a first side of the second panel (¶0062, l. 12-14; See Annotated Birrell Fig. 3, #52); an adhesive film coupled to a second side of the second panel (See Annotated Birrell Fig. 3, #14); and a third panel shaped complementarily to the second panel (See Annotated Birrell Fig. 3, #18), the third panel being removably couplable to the adhesive film (¶0062, l. 3-4) wherein the third panel is configured for preventing inadvertent adhesion of the adhesive film (¶0062, l. 4, “protective backing”, inferring the backing is there to prevent the adhesive layer from sticking to anything) and such that the third panel is positioned for selectively decoupling from the adhesive film (¶0062, l. 3-4) wherein the adhesive film is configured for adhesively coupling to the liner of the respective shoe (¶0062, l. 3-5; also see Annotated Birrell Fig. 3, #18) such that the second element is positioned for selectively coupling to the first element (See Annotated Birrell Fig. 3) for removably coupling the first panel to the liner of the respective shoe (¶0062) wherein the first panel is configured for reducing the soiling of the inner surface of the heel cap due to contact with the sock on the foot of the user positioned in the respective shoe.
Regarding independent Claim 9, Birrell discloses a shoe (See Birrell Fig. 7, #80) and shoe liner shielding device (¶0006) combination (See Birrell Fig. 7, #80, 10a, 10b) comprising: a shoe (¶0001; also see Birrell Fig. 7); a first panel shaped substantially complementarily to a heel cap of the shoe (See Birrell Fig. 4, #10); and a set of couplers (¶0062; also see Birrell Fig. 1, #54) coupled to a first face of the first panel (¶0060, also see Birrell Fig 1, #10) wherein the set of couplers is configured for selectively coupling to a liner of the respective shoe (¶0060, l. 1-5) such that the first panel substantially covers an inner surface of the heel cap (¶0041, l. 1-9) wherein the first panel is configured for reducing soiling of the inner surface of the heel cap due to contact with a sock on a foot of a user positioned in the shoe.
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Birrell discloses the structure of a shoe insert that is a heel liner, there would be a reasonable expectation for the heel liner to perform such functions as explained after each functional limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being as being obvious over Birrell US 2017/0127762 A1 in view of Schwartz US 2275191 A (herein after Schwartz).
Regarding Claim 5, Birrell discloses the device of claim 3, further including a pair of cutouts extending arcuately into an upper edge of the first panel (See Annotated Birrell Fig. 5) on each cutout being positioned proximate to a respective opposing end of the first panel (See Annotated Birrell Fig. 5).
Birrell is silent on each cutout being positioned proximate to a respective opposing end of the first panel defining an extension substantially complementary to a pull tab coupled to the heel cap of the respective shoe such that the first panel is complementary to the heel cap and the pull tab of the respective shoe.
Schwartz teaches a device for the heel of a person’s foot for a shoe with each cutout being positioned proximate to a respective opposing end of the first panel defining an extension (See Schwartz Fig. 3, #17) substantially complementary to a pull tab coupled to the heel cap of the respective shoe (See Schwartz Fig. #11) such that the first panel (See Schwartz Fig. 3, #15) is complementary to the heel cap and the pull tab of the respective shoe (See Schwartz Fig. 1, #11).
Both Birrell and Schwartz teach analogous inventions in the art of heel liners for shoes. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Birrell with the teachings of Schwartz such that the shape of Birrell’s heel insert would include a cutout extension as a compliment to the pull tab of a shoe, to substantially contour to the back of the shoe (Schwartz, Page 2, Col. 1, l. 25-26).

    PNG
    media_image2.png
    400
    653
    media_image2.png
    Greyscale

Regarding independent Claim 10, Birrell discloses a shoe liner shielding device (¶0006) comprising: a first panel (¶0006), the first panel being flexible (¶0026-0028), the first panel being shaped substantially complementarily to a heel cap (See Birrell Fig. 4, #10) of a respective shoe (See Birrell Fig. 7, #80), the first panel comprising fabric (¶0032, l. 1-5), the first panel being substantially isosceles trapezoid shaped (See Birrell Fig. 4, #10a), the first panel having corners, the corners being arcuate (See Birrell Fig. 4, #10a where the corners are arcuate); a pair of cutouts extending arcuately into an upper edge of the first panel (See Annotated Birrell Fig. 5), each cutout being positioned proximate to a respective opposing end of the first panel (See Annotated Birrell Fig. 5); a set of couplers (¶0062; see Birrell Fig. 1, #54) coupled to a first face of the first panel (¶0060, also see Birrell Fig 1, #10) wherein the set of couplers is configured for selectively coupling to a liner of the respective shoe (¶0060, l. 1-5) such that the first panel substantially covers an inner surface of the heel cap (¶0041, l. 1-9) wherein the first panel is configured for reducing soiling of the inner surface of the heel cap due to contact with a sock on a foot of a user positioned in the respective shoe, the set of couplers (¶0062, l. 10) comprising at least one of an adhesive layer (See Annotated Birrell Fig. 3, #16; also see ¶0062, l. 6-7) and a first element of a hook and loop fastener (See Annotated Birrell Fig. 3, #54; also see ¶0062, l. 13); a sheet shaped complementarily to the first panel (See Annotated Birrell Fig. 3, #20; also see ¶0062), the sheet being removably couplable to the adhesive layer (¶0062, l. 3-4) wherein the sheet is configured for preventing inadvertent adhesion of the adhesive layer (¶0062, l. 3-4, “protective backing” inferring the backing is there to prevent the adhesive layer from sticking to anything before the backing is removed) and such that the sheet is positioned for selectively decoupling from the adhesive layer (¶0062, l. 3-4) wherein the adhesive layer is configured for coupling the first panel to the liner of the respective shoe (¶0062, l. 4-5) wherein the first panel is configured for reducing the soiling of the inner surface of the heel cap due to contact with the sock on the foot of the user positioned in the respective shoe; and a second panel shaped complementarily to the first panel (¶0062, l. 5-6; also see Annotated Birrell Fig. 3, #50, and Fig. 4, #10b); a second element of the hook and loop fastener coupled to a first side of the second panel (¶0062, l. 12-14; See Annotated Birrell Fig. 3, #52); an adhesive film coupled to a second side of the second panel (See Annotated Birrell Fig. 3, #14); and a third panel shaped complementarily to the second panel (See Annotated Birrell Fig. 3, #18), the third panel being removably couplable to the adhesive film (¶0062, l. 3-4) wherein the third panel is configured for preventing inadvertent adhesion of the adhesive film (¶0062, l. 4, “protective backing”, inferring the backing is there to prevent the adhesive layer from sticking to anything) and such that the third panel is positioned for selectively decoupling from the adhesive film (¶0062, l. 3-4) wherein the adhesive film is configured for adhesively coupling to the liner of the respective shoe (¶0062, l. 3-5; also see Annotated Birrell Fig. 3, #18) such that the second element is positioned for selectively coupling to the first element (See Annotated Birrell Fig. 3) for removably coupling the first panel to the liner of the respective shoe (¶0062) wherein the first panel is configured for reducing the soiling of the inner surface of the heel cap due to contact with the sock on the foot of the user positioned in the respective shoe.
Birrell is silent on each cutout being positioned proximate to a respective opposing end of the first panel defining an extension substantially complementary to a pull tab coupled to the heel cap of the respective shoe such that the first panel is complementary to the heel cap and the pull tab of the respective shoe.
Schwartz teaches a device for the heel of a person’s foot for a shoe with each cutout being positioned proximate to a respective opposing end of the first panel defining an extension (See Schwartz Fig. 3, #17) substantially complementary to a pull tab coupled to the heel cap of the respective shoe (See Schwartz Fig. #11) such that the first panel (See Schwartz Fig. 3, #15) is complementary to the heel cap and the pull tab of the respective shoe (See Schwartz Fig. 1, #11).
Both Birrell and Schwartz teach analogous inventions in the art of heel liners for shoes. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Birrell with the teachings of Schwartz such that the shape of Birrell’s heel insert would include a cutout extension as a compliment to the pull tab of a shoe, to substantially contour to the back of the shoe (Schwartz, Page 2, Col. 1, l. 25-26).
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Birrell discloses the structure of a shoe insert that is a heel liner, there would be a reasonable expectation for the heel liner to perform such functions as explained after each functional limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sketch et al. US 20140338224 A1 teaches a multilayer insert for the heel of a shoe
Scholl US 1174619 A teaches a shoe heel retaining grip
Scholl US 1710077 A teaches a heel stocking protector for shoes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is 571-272-6804.  The examiner can normally be reached on Mon-Fri : 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732